DISMISS; and Opinion Filed February 26, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00014-CV

                         TE LUN WANG, Appellant
                                  V.
      XIANGYU CAO, SI HAN, RUOTIAN LI, AND LINGCHAO CHEN, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04995-2017

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                                   Opinion by Justice Brown
       Appellant appeals from an interlocutory order granting appellees’ motions to dismiss under

chapter 27 of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM. 27.003

(West 2017). Before the Court is appellee Lingchao Chen’s February 2, 2018 motion to dismiss

the appeal for want of jurisdiction. Appellee asserts in the motion that the appealed order is not

subject to an interlocutory appeal. Appellant did not file a response to the motion.

       Generally, this Court has jurisdiction only over final judgments and certain interlocutory

orders as permitted by statute. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

A final judgment is one that disposes of all parties and all claims. See id. Additionally, only

interlocutory orders denying a chapter 27 motion to dismiss are appealable. See TEX. CIV. PRAC.

& REM. 51.014(a)(12) (West 2017).
       In the notice of appeal, appellant states she is appealing the “final order” granting

appellees’ motions to dismiss.      In the motion to dismiss, appellee explains that he has

counterclaims that remain pending. Accordingly, the order granting the chapter 27 motions to

dismiss is interlocutory as it did not dispose of all pending claims. See Lehmann, 39 S.W.3d at

195. Moreover, the order is not subject to an interlocutory appeal. See TEX. CIV. PRAC. & REM.

51.014(a)(12) (West 2017).

       Because the appealed order is neither final nor an appealable interlocutory order, we grant

appellee’s motion and dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE


180014F.P05




                                               –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 TE LUN WANG, Appellant                             On Appeal from the 429th Judicial District
                                                    Court, Collin County, Texas
 No. 05-18-00014-CV         V.                      Trial Court Cause No. 429-04995-2017.
                                                    Opinion delivered by Justice Brown. Chief
 XIANGYU CAO, SI HAN, RUOTIAN LI,                   Justice Wright and Justice Evans
 AND LINGCHAO CHEN, Appellees                       participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees XIANGYU CAO, SI HAN, RUOTIAN LI, AND
LINGCHAO CHEN recover their costs of this appeal from appellant TE LUN WANG.


Judgment entered this 26th day of February, 2018.




                                             –3–